DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 16 Feb 2021 for application number 15/901,579. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Argument/Remarks and Claims.
Claims 1-6, 8-16, 18, and 20-25 are presented for examination.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 6, 8-10, 12-13, 18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga (US 2016/0048479 A1) in view of Luo et al. [hereinafter as Luo] (US 2015/0116225 A1) further in view of Born (US 2019/0191246 A1) further in view of Trivelpiece et al. [hereinafter as Trivelpiece] (US 2015/0287295 A1).
In reference to claim 1, Koga teaches a device comprising: an input/output element [Fig. 4, para 0069 discloses viewable content on a display screen], wherein a currently implemented state logic dictates an output that the input/output element provides based on an input received by the input/output element [Figs. 15-16, paras 0152-0155 disclose interface buttons as shortcuts, which may vary depending on the user; for example, for user A, the far right button in area H performs a certain function compared to for user B; Fig. 7, paras 0117-0123 disclose shortcut button updating in response to rate of utilization];
an embedded web browser [paras 0007, 0044 disclose a browser on the terminal]; 
a processor configured to: detect a user input event [Fig. 4, para 0069 disclose icons on a display in which may be interacted with; para 0043 discloses a smart phone, feature phone, tablet, etc. as a communication terminal; Fig. 1 discloses various controller and components to facilitate the functioning of the device]; and
execute a state controller as an interpreted language application on the embedded web browser [Fig. 1 discloses various controller and components to facilitate the functioning of the device], the state controller configured to:
receive an indication of the user input event [Fig. 4, para 0069 disclose icons on a display in which may be interacted with];
access, in a stored presentation, an updated state logic that determines a behavior of the input/output element; determine, with reference to the updated state logic, an updated state of the input/output element responsive to the user input event; change a state of the input/output element to the updated state; and cause the input/output element to be updated according to the updated state [Fig. 7, paras 0117-0123 disclose updating a shortcut in response to the shortcut being pressed; the shortcut may change depending on input information; additionally, the shortcuts may be used to provide some functionality; Figs. 15-16, paras 0152-0155 disclose interface buttons as shortcuts, which may vary depending on the user; for example, for user A, the far right button in area H performs a certain function compared to for user B; Fig. 18 discloses different shortcut for different users; the shortcuts may change depending on user and/or use;  Fig. 1 discloses various storage to implement the functions of the device].
However, Koga does not explicitly teach the indication comprising an event type and event timing information.
Luo teaches the indication comprising an event type and event timing information [Figs. 3, 8, paras 0046, 0053, 0074, 0078, 0092 disclose various keys and press durations, paras 0056, 0106 disclose storing mapping relations in files].
It would have been obvious to one of ordinary skill in art, having the teachings of Koga and Luo before him before the effective filing date of the claimed invention, to modify the input system as disclosed by Koga to include the functionality of using event type and event timing information taught by Luo in order to obtain an input/output system in which event type and timing information may facilitate a user. 
One of ordinary skill in the art wanted to be motivated to obtain an input/output system in which event type and timing information may facilitate a user to provide a convenient and efficient way to operated keys which is less prone to mistakes [Luo, para 0023].
However, while Koga and Luo teach the input/output element and the updated state logic, as expressed above, Koga and Luo do not explicitly teach the updated state logic including presentation timing information for presenting the stored presentation on the input/output element.
the updated state logic including presentation timing information for presenting the stored presentation on the input/output element [paras 0068-0069 disclose the ability to customize LED presentations, including various timed patterns].
It would have been obvious to one of ordinary skill in art, having the teachings of Koga, Luo, and Born before him before the effective filing date of the claimed invention, to modify the input system as disclosed by Koga and Luo to include the functionality of using event type and event timing information taught by Born in order to obtain an input/output system in which presentations may be updated with timing information. 
One of ordinary skill in the art wanted to be motivated to obtain an input/output system in which presentations may be updated with timing information to provide visual indication of information to a user [Born, para 0066].
However, while Born seemingly allows for customization without need of rebooting the system, no explicit recitation of this exists. So, Koga, Luo, and Born do not explicitly teach implement the updated state logic without rebooting the device.
Trivelpiece teaches implement the updated state logic without rebooting the device [para 0006 discloses modifying lighting patterns; para 0026 discloses allowing execution of functions without rebooting the device].
It would have been obvious to one of ordinary skill in art, having the teachings of Koga, Luo, Born, and Trivelpiece before him before the effective filing date of the claimed invention, to modify the input system as disclosed by Koga, Luo, and Born to include the functionality of using event type and event timing information taught by Trivelpiece in order to obtain an input/output system in which updating of lighting patterns may be accomplished without rebooting a device. 


In reference to claim 2, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches The device of claim 1, wherein the interpreted language application is implemented in HTML5 and javascript [para 0007 discloses the use of HTML5 and javascript]. Although Koga does not necessarily teach the use of both at the same time, one of ordinary skill in the art would be able to use both languages to provide computing functionality.

In reference to claim 6, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches The device of claim 1, wherein the user input event is detected at a user interface at least partially overlapping with the input/output element [Fig. 4 discloses icons, e.g. input/output element, on an interface displayed on a screen, e.g. user interface; the icons are able to be interacted with].

In reference to claim 8, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches The device of claim 1, wherein the state controller is configured to change the state of the input/output element to the updated state by writing a web frame to be rendered on the input/output element [Fig. 7, paras 0117-0123 discloses updating a shortcut in response to the shortcut being pressed; the shortcut may change depending input information; additionally, the shortcuts may be used to provide some functionality; Fig. 18 discloses different shortcut for different users; the shortcuts may change depending on user and/or use; Fig. 1 discloses various computing devices with controllers; Fig. 4 disclose various web frames at 101-103 that display content].

In reference to claim 9, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches The device of claim 1, wherein the state controller is further configured to request, from the device controller, content for the updated state [Fig. 7, paras 0117-0123 discloses updating a shortcut in response to the shortcut being pressed; the shortcut may change depending input information; additionally, the shortcuts may be used to provide some functionality; Fig. 18 discloses different shortcut for different users; the shortcuts may change depending on user and/or use; Fig. 1 discloses various computing devices with controllers].

In reference to claim 10, Koga, Luo, Born, and Trivelpiece teach the invention of claim 9 above.
Born further teaches the input/output element is a lightbar, and the content is at least one lightbar pattern [paras 0068-0069 disclose the ability to customize LED, e.g. lightbar, presentations, including various timed patterns].

In reference to claim 12, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches The device of claim 1, wherein the input/output element comprises at least one of a button, a key, a touch region, a capacitive region, a lightbar, and a display [Fig. 4 discloses various buttons/keys, regions of input, and a display].

In reference to claim 13, claim 13 is rejected for the same reasons as that of claim 1 above.
In reference to claim 18, claim 18 is rejected for the same reasons as that of claim 8 above.
In reference to claim 20, claim 20 is rejected for the same reasons as that of claim 10 above.

In reference to claim 21, Koga, Luo, Born, and Trivelpiece teach the invention of claim 13 above.
wherein the user input event is detected at a user interface comprising a capacitive region, and wherein receiving the indication of the user input event comprises receiving coordinates of a location on the capacitive region contacted by a user, and wherein determining the updated state of the input/output element responsive to the user input comprises determining, from the coordinate of the location on the capacitive region contacted by the user, a predefined input value [Fig. 7, paras 0117-0123 discloses updating a shortcut in response to the shortcut being pressed; the shortcut may change depending input information; additionally, the shortcuts may be used to provide some functionality; Fig. 18 discloses different shortcut for different users; the shortcuts may change depending on user and/or use; seemingly, a touch screen is used to provide functionality and the system would be able to determine the location of a touch, the location mapped to the area of the display occupied by the particular icon, to provide some sort of functionality, e.g. predefined input value].

In reference to claim 22, Koga, Luo, Born, and Trivelpiece teach the invention of claim 13 above.
Koga further teaches The method of claim 13, wherein the user input event is one of a key hover, a key press, a key press and release, a key press and hold, and a repeated key press and hold [Fig. 7, paras 0117-0123 discloses icons on a display which may be used to provide shortcuts, e.g. key press].

In reference to claim 23, claim 23 is rejected for the same reasons as that of claim 12 above.

In reference to claim 24, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga and Luo further teach the input/output element and the updated state logic, as expressed above.
Trivelpiece further teaches The device of claim 1, wherein the state controller is configured to cause the input/output element to be updated according to the updated state without rebooting the device [para 0006 discloses modifying lighting patterns; para 0026 discloses allowing execution of functions without rebooting the device].

In reference to claim 25, claim 25 is rejected for the same reasons as that of claim 24 above.

Claim 3-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Luo further in view of Born further in view of Trivelpiece further in view of Maktedar (US 2006/0143578 A1).
In reference to claim 3, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
Koga further teaches the interpreted language application and state controller, as expressed above. 
Koga further teaches the ability to “change the content of an area displayed by a native application without the user updating the data in the area displayed by the native application”, e.g. use of non-compiled data [para 0012]. This teaching of Koga, along with the inherent use of files in computing systems, would allow Koga to use non-compiled files in order to alter the shortcuts and their functionalities.
However, Koga, Luo, Born, and Trivelpiece do not explicitly teach The device of claim 1, wherein the interpreted language application is configured to operate with reference to a first non-compiled file, and wherein the state controller is further configured to receive a second non-compiled file and operate the interpreted language application with reference to the second non-compiled file.
Maktedar teaches wherein the interpreted language application is configured to operate with reference to a first non-compiled file, and wherein the state controller is further configured to receive a second non-compiled file and operate the interpreted language application with reference to the second  file [paras 0027-0032 disclose the use of files to determine the functionality of a particular shortcut key].
It would have been obvious to one of ordinary skill in art, having the teachings of Koga, Luo, Born, Trivelpiece, and Maktedar before him before the effective filing date of the claimed invention, to modify the ability to customize shortcuts and their functionalities as disclosed by Koga, Luo, Born, and Trivelpiece to include the functionality of using files to alter shortcuts as taught by Maktedar in order to obtain an input/output system in which files may be used to alter input/output functionalities. 
One of ordinary skill in the art wanted to be motivated to obtain an input/output system in which files may be used to alter input/output functionalities to facilitate changing the content of an area displayed by a native application without the user updating the data in the area displayed by the native application [Koga, para 0012] and to facilitate the changing of input/output dynamically [Maktedar, para 0005].

In reference to claim 4, Koga, Luo, Born, Trivelpiece, and Maktedar teach the invention of claim 3 above.
Koga further teaches “change the content of an area displayed by a native application without the user updating the data in the area displayed by the native application”, e.g. use of non-compiled data, e.g. hotswap [para 0012].
Trivelpiece further teaches the ability to update functions without rebooting [para 0026 discloses allowing execution of functions without rebooting the device].
Maktedar further teaches The device of claim 3, wherein the first non-compiled file is hot swapped with the second non-compiled file during operation of the device [paras 0005, 0033 disclose the use of hotswapping files].

In reference to claim 5, Koga, Luo, Born, Trivelpiece, and Maktedar teach the invention of claim 3 above.
Maktedar further teaches The device of claim 3, wherein at least one of the first non-compiled file and the second-non-compiled file associates the user input event with an intended action and the updated state [paras 0027-0032 disclose the use of files to determine the functionality of a particular shortcut key, the shortcut key providing some sort of functionality and changing the state of the device/interface].

In reference to claim 14, claim 14 is rejected for the same reasons as that of claim 3 above.
In reference to claim 15, claim 15 is rejected for the same reasons as that of claim 4 above.
In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 5 above.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koga in view of Luo further in view of Born further in view of Trivelpiece further in view of Young et al. [hereinafter as Young] (US 2015/0256592 A1).
In reference to claim 11, Koga, Luo, Born, and Trivelpiece teach the invention of claim 1 above.
However, while Koga teaches the state controller [Fig. 1 discloses various controller and components to facilitate the functioning of the device] and configured to receive an indication of the user input event [Fig. 4, para 0069 disclose icons on a display in which may be interacted with], Koga, Luo, Born, and Trivelpiece do not explicitly teach providing functionality via at least one websocket.
Young teaches providing functionality via at least one websocket [para 0051 discloses that a websocket is used to communicate controls; para 0019 discloses multi-chip processors].
It would have been obvious to one of ordinary skill in art, having the teachings of Koga, Luo, Born, Trivelpiece, and Young before him before the effective filing date of the claimed invention, to 
One of ordinary skill in the art wanted to be motivated to obtain an input/output system in which websockets may be used to communicate between components to facilitate the user in accessing data [Young, para 0002].

Response to Arguments
Applicant contends that the prior art does not teach, “an input/output element, wherein a currently implemented state logic dictates an output that the input/output element provides based on an input received by the input/output element. . . and a processor configured to . . . execute a state controller . . . configured to[] . . . implement [an] updated state logic without rebooting the device[, and] determine, with reference to the updated state logic, an updated state of the input/output element responsive to the user input event.” Examiner respectfully disagrees. 
Koga teaches an input/output element [Fig. 4, para 0069 discloses viewable content on a display screen], wherein a currently implemented state logic dictates an output that the input/output element provides based on an input received by the input/output element [Figs. 15-16, paras 0152-0155 disclose interface buttons as shortcuts, which may vary depending on the user; for example, for user A, the far right button in area H performs a certain function compared to for user B; Fig. 7, paras 0117-0123 disclose shortcut button updating in response to rate of utilization];
an embedded web browser [paras 0007, 0044 disclose a browser on the terminal]; 
a processor configured to: detect a user input event [Fig. 4, para 0069 disclose icons on a display in which may be interacted with; para 0043 discloses a smart phone, feature phone, tablet, etc. as a ; and
execute a state controller as an interpreted language application on the embedded web browser [Fig. 1 discloses various controller and components to facilitate the functioning of the device], the state controller configured to:
receive an indication of the user input event [Fig. 4, para 0069 disclose icons on a display in which may be interacted with];
access, in a stored presentation, an updated state logic that determines a behavior of the input/output element; determine, with reference to the updated state logic, an updated state of the input/output element responsive to the user input event; change a state of the input/output element to the updated state; and cause the input/output element to be updated according to the updated state [Fig. 7, paras 0117-0123 disclose updating a shortcut in response to the shortcut being pressed; the shortcut may change depending on input information; additionally, the shortcuts may be used to provide some functionality; Fig. 18 discloses different shortcut for different users; the shortcuts may change depending on user and/or use;  Fig. 1 discloses various storage to implement the functions of the device].
Luo further teaches the indication comprising an event type and event timing information [Figs. 3, 8, paras 0046, 0053, 0074, 0078, 0092 disclose various keys and press durations, paras 0056, 0106 disclose storing mapping relations in files].
Born further teaches the updated state logic including presentation timing information for presenting the stored presentation on the input/output element [paras 0068-0069 disclose the ability to customize LED presentations, including various timed patterns].
implement the updated state logic without rebooting the device [para 0006 discloses modifying lighting patterns; para 0026 discloses allowing execution of functions without rebooting the device].
Koga does update an underlying logic, as it discloses, for example, the updating of shortcut button functionality based on rate of function utilization [Fig. 7, paras 0117-0123 disclose shortcut button updating in response to rate of utilization].
The 112 rejection of claims 1-6, 8-16, 18, and 20-25 has been removed; Applicant’s arguments regarding the 112 rejection are persuasive.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Chiang et al. (US-20180096676-A1) discloses customizing function buttons of a GUI [para 0032].
Dresti et al. (US-20030103088-A1) discloses modifying linked keys [para 0215].
Silver et al. (US-20160070362-A1) discloses updating a key mapping [para 0060].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173